DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The preliminary amendment filed on 07/19/2021 is received prior to the examination of the instant application and has not introduced any new matter, thus, has been entered and is examined on the merits. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/361,691, filed on 12/13/2016.

Terminal Disclaimer
The terminal disclaimer filed on 09/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,108,448 and US Patent No. 9,847,822 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 9-10 are allowed over the prior arts, since the prior arts taken individually or in combination fail to particular disclose, fairly suggest, or render obvious the following underlined limitation:
In claim 9, “...the phase hopping matrix having a phase rotation amount selected from among a predetermined number of candidates such that the phase rotation amount changes when the phase hopping is performed on a next set of symbols... and a transmitter configured to transmit first to M-th transmission signals generated based on the respective first to M-th phase-hopped precoded modulated symbol sequences, at a same frequency range and at a same transmission time from first to M-th antennas, respectively... ” in combination with other limitations recited in the claims.
Noted that the first closest prior art US 2010/0202559 A1 to Luo et al. (hereafter refers as Luo) teaches a transmission apparatus (apparatus 500 for performing a method, Fig. 5 and paragraphs [118, 120]) comprising: 
a processor (a processor, paragraphs [118, 120]); 
a non-transitory memory (a memory, paragraphs [118, 120, 126, 127]) coupled to the processor and storing computer-executable instructions thereon, wherein the instructions include (wherein the memory stores instructions therein, which when executed by the processor, cause the apparatus to perform the following functions, paragraphs [120, 126-128]): 
encoding data to generate encoded data blocks (encoding data to generate encoded data blocks, Fig. 5, 6C and paragraphs [61, 70]);
dividing the encoded data blocks into first to M-th data sequences, where M is an integer greater than 1 (branching pieces of encoded data blocks into two or more data sequences, Fig. 6c and paragraphs [70, 79-82]);
modulating the first to M-th data sequences to generate first to M-th modulated symbol sequences (modulating two or more data sequences into two or more modulated symbol sequences using two or more modulation symbols, paragraph [70] and Fig. 6C);
precoding the first to M-th modulated symbol sequences according to a determined precoding matrix, to generate first to M-th precoded modulated symbol sequences (precoding the modulated sequences using a precoding matrix to generate precoded modulated symbol sequences, paragraphs [29, 120]); and
a transmitter (transmission circuitry, Fig. 5, 18 and paragraph [120]) configured to transmit first to M-th transmission signals generated based on the respective first to M-th precoded modulated symbol sequences, at a same frequency range from first to M-th antennas, respectively (for transmitting the precoded modulated symbol sequences at a same frequency range, from a first to number of antennas, respectively, Fig. 5, 6c, 18 and paragraph [120]).
However, Luo does not teach “performing phase hopping on at least one of the first to M-th precoded modulated symbol sequences for each set of symbols according to a phase hopping matrix, to generate first to M-th phase-hopped precoded modulated symbol sequences, the phase hopping matrix having a phase rotation amount selected from among a predetermined number of candidates such that the phase rotation amount changes when the phase hopping is performed on a next set of symbols, the predetermined number of candidates including an initial value for the phase hopping that is equal to zero” and transmit the first to M-th transmission signals at “a same transmission time”. Thus, Luo has failed to teach the underlined limitation above when such limitation is incorporated with other limitations of the base claim 9.
Noted that the second closest prior art US 2011/0158219 A1 to Ko et al. (hereafter refers as Ko), teaches a transmission apparatus (a transmitter/apparatus 100 for performing a method, Fig. 2, 6 and paragraphs [26-27, 129-132]) comprising:
a processor (a processor, paragraphs [129-132]); 
a non-transitory memory (a memory, paragraphs [129-132]) coupled to the processor and storing computer-executable instructions thereon, wherein the instructions include (wherein the memory stores instructions therein, which when executed by the processor, cause the apparatus to perform the following functions, paragraphs [129-132]): 
modulating the first to M-th data sequences, to generate first to M-th modulated symbol sequences (modulating multiple encoded data sequences to generate multiple modulated symbol sequences, Fig. 2 and paragraphs [32-34]);
precoding the first to M-th modulated symbol sequences according to a determined precoding matrix (precoding the multiple modulated encoded data sequences using a determined precoding matrix, paragraphs [37, 84-85]), to generate first to M-th precoded modulated symbol sequences (to generate multiple precoded modulated encoded symbol sequences, paragraphs [37, 84-85] and Fig. 2);
performing phase hopping on at least one of the first to M-th precoded modulated symbol sequences for each set of symbols (wherein the phase rotation is performing on at least one of the precoded modulated symbol sequences for each set of symbols, i.e. a number of symbols inputted for transmission, Fig. 2-3 and paragraphs [33-35, 37, 40]) according to a phase hopping matrix (phase rotation circuitry is configured to apply the phase rotation on at least one of the precoded modulated symbol sequences based on a phase rotation matrix D(k), paragraphs [91-93, 97]), to generate first to M-th phase-hopped precoded modulated symbol sequences (to generate multiple phase-rotated precoded modulated symbol sequences, paragraphs [91-93]), the phase hopping matrix having a phase rotation amount selected from among predetermined number of candidates (the phase rotation matrix is having a phase rotation amount to rotate within a number of P candidates, paragraphs [91-93]), the predetermined number of candidates including an initial value for the phase hopping that is equal to zero (wherein the phase rotation starting with an initial value, i.e. P=0, of the phase rotation amount that is equal to ejӨ0i, wherein the Ө0i is equal to 0 for starting value, paragraphs [92-93]); and
a transmitter (transmitting antennas, Fig. 2) configured to transmit first to M-th transmission signals generated based on the respective first to M-th phase-hopped precoded modulated symbol sequences (transmitting multiple transmission signals generated, via OFDM signal generators, based on the multiple phase rotated precoded modulated symbol sequences, paragraphs [40, 57-59]), at a same frequency range (wherein the signals are transmitted via OFDM technique, which are orthogonal frequency division multiplexing, paragraphs [23, 38, 40, 55], at a same frequency range, paragraphs [74-77, 84]) and at a same transmission time (and at a same transmission time, paragraphs [5, 45]) from first to M-th antennas, respectively (from multiple antennas, respectively, paragraphs [5, 40] and Fig. 2).
However, Ko does not explicitly teach “the phase hopping matrix having a phase rotation amount selected from among a predetermined number of candidates such that the phase rotation amount changes when the phase hopping is performed on a next set of symbols”. Thus, Ko has failed to teach the underlined limitation above when such limitation is incorporated with other limitations of the base claim 9.

In view of the foregoing, Luo and Ko, when taken individually orin combination fail to particular disclose, fairly suggest, or render obvious the underlinedlimitation when such limitation is incorporated with other limitations of the base claimsas set forth above. Therefore, the base claim 9 is allowed over the prior arts.  The dependent claim 10, which depended upon claim 9, is also allowable over the prior arts for the reason of their dependency upon the allowable claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0249665 A1 discloses determine a phase rotation amount for phase rotation unit (paragraphs [53, 57]) and specifying a phase matrix based on a precoding matrix (paragraphs [91-95]).
US 2012/0294202 A1 discloses determine a phase rotation value using pre- processing matrix (paragraphs [90, 130)]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        September 10, 2022